ORDER
PER CURIAM.
Scott Dengler (Claimant) appeals from the final award of the Labor and Industrial Relations Commission (Commission) affirming the award of the administrative law judge and finding: 1) Claimant permanently partially disabled to a degree of thirty-five percent of the body as a whole with reference to the chest, thoracic area, and abdomen; and 2) John Fabick Tractor Co. (Employer) liable for Claimant’s future medical care and permanent partial disability benefits. We affirm the award of the Commission.1
We have reviewed the briefs of the parties and the record on appeal. The Corn-*475mission’s award is supported by sufficient and competent evidence in the record as a whole. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth our reasons for the order affirming the Commission’s award pursuant to Rule 84.16(b).

. Employer's motion for attorney’s fees and costs is denied.